department of the treasury internal_revenue_service tax exempt and government entities sep washington d c tep rats uniform issue list legend taxpayer a ira x amount a bank d bank p dear _ and in which you request a waiver of the 60-day rollover requirement this is in response to your letters dated - contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested received a distribution on taxpayer a under age ira x totaling amount a and established a rollover ira within days taxpayer a asserts that due to a miscommunication the rollover ira check did not clear until after the 60-day ira rollover period expired causing taxpayer a’s failure to timely accomplish a rollover taxpayer a represents that the funds have not been used for any other purpose from taxpayer a received amount a from ira x on on prior to the expiration of the day rollover period taxpayer a established a rollover ra at bank p and deposited a check in amount a drawn on bank d to complete the rollover of amount a from ira x taxpayer a was aware of the day rollover period and explained her concern about making the 60-day deadline to a representative at bank p ira however because of a miscommunication between taxpayer a’s son and at the time of establishing the intended rollover os page that it would not accept amount a the vice president of bank d the check did not clear bank p subsequently as a rollover amount informed taxpayer a without a letter from the internal_revenue_service based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that are eligible for the waiver under section occurred after date d i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that a failure to accomplish a rollover within the day period prescribed by sec_408 was due to a miscommunication concerning the availability of funds to cover the rollover ira check which due to bank clearing routines were not made available until after the 60-day ira rollover period expired thus causing taxpayer a’s failure to timely accomplish a rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount a from ira x pursuant to this ruling letter taxpayer a are granted a period of days measured from the date of the issuance of this to letter_ruling to make a rollover_contribution of an amount equal to amount a another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _ please address all correspondence to at se t ep ra t3 ld sincerely yours foes san manager ’ employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
